Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 18 November 2020 are acknowledged.  Claims 1, 4-9, 15, 18, 22, and 60-68 are currently pending. Claims 1 and 7 are currently amended.  Claims 60-68 are newly added. Claims 1, 4-9, 15, 18, 22, and 60-68 are examined on the merits within. 

Withdrawn Rejections
2.	Applicants’ arguments, see page 9, filed 18 November 2020, with respect to the 35 U.S.C. 102(a)(1) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) Rejection of claims 1, 4, 8, 9, 15, and 18 has been withdrawn. The Obviousness Double Patenting Rejection of U.S. Patent No. 9,975,983 has been withdrawn in view of applicants’ arguments. 

New Rejections
Claim Rejections – 35 U.S.C. 112, Second Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Claim 65 recites the limitation "the hydrophobic pharmaceutically active molecule that is doxorubicin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

6.	Claim 66 recites the limitation "the hydrophobic pharmaceutically active molecule selected from" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 1, 4-9, 15, 18, 22, 60-61, and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillman et al. (U.S. Patent Application No. 2012/0272346) in view of Nguyen et al. (Polym. Chem, 2014).
	Stillman et al. teach testing for reducing survival of cancer cells of chemotherapy resistant leukemia and soft tissue cancers.  See abstract. Cancers that can be treated according to the invention include leukemia’s, lung cancer, liver cancer, cervical cancer, etc. including chemotherapy resistant and radiation therapy resist cancers.  See paragraph [0195].   The methods for treating cancer and further proliferation of a cancer can further comprise administering a chemotherapeutic agent to the cancer cell such as doxorubicin. See paragraph [0189]. 	 Doxorubicin was administered at 3 mg/kg over 3 days (i.e., between about 1/5 to 1/50 of the clinical dose).  See paragraph [0254].  
	Stillman et al. do not teach the claimed block copolymer.
	Nguyen et al. teach dual encapsulated nanoparticles that can be internalized by human cervical cancer cells and show dose-dependent cytotoxicity. See abstract.  
	Examples include the compound:

    PNG
    media_image1.png
    312
    264
    media_image1.png
    Greyscale



which comprises a first block and a second block as instantly claimed wherein A is methacrylate, R1 is a steroid optionally with a linker and R2 is a polyalkylene oxide moiety.  See Scheme 1.  The compound can be used to treat human cervical cancer cells, which make up the uterine.  See abstract.  The active agent encapsulation is doxorubicin.  See Scheme 1. The steroid moiety comprises cholesterol.  See Scheme 1. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use simple substitution to modify the linker of Nguyen et al. to arrive at 

    PNG
    media_image2.png
    337
    184
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    375
    179
    media_image3.png
    Greyscale
.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the block copolymer of Nguyen et al. to safely and effectively deliver anticancer drugs, such as doxorubicin to systems.  See page 1.  One would have been motivated, with a reasonable expectation of success, since Stillman et al. teach the need for more effective treatment of chemo resistant leukemia’s and cancers while . 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1, 4-9, 15, 18, 22, and 60-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 11-13, 16-20, 22, 25, 27, and 30-36 of copending Application No. 15/027791 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 15/027791 are directed to treating a disease comprising administering an effective amount of the block copolymer and an anti-cancer active ingredient in core shell form.  The only difference lies in the fact that the instant application is directed specifically to treating cancer.  Since anti-cancer agents are used in Application No. 15/027791, it would have been obvious to treat cancer with these agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Maintained Rejections
Claim Rejections – 35 U.S.C. 112, Second Paragraph
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13.	Claim 22 is directed to specific block copolymer structures.  Two of the compounds have a thiol group attached to the hydrocarbon chain.  Claim 1 is directed to components of the specific structure, however none of the possible derivations include a thiol component.  Clarification is requested.  

Response to Arguments
	Applicants’ arguments filed 18 November 2020 have been fully considered but they are not persuasive.
14.	Applicants argued, “The block copolymer comprises a first block and a second block. There is nothing to suggest that the block copolymer cannot include additional elements, such as a chain terminus group or moiety.”
	In response to applicants’ arguments, the claims currently do not include information about the terminus groups.  It is not inherently implied that additional elements may be included in the defined structure.  Thus additional elements are limitations being read into the claim. 
	Thus this rejection is maintained.

15.	Applicants argued, “Stillman does not teach the claimed block copolymer.  The methods of Stillman require administration of RNAi molecule that downregulates a target gene identified in the testing methods. RNAi molecules are not suitable with nanoparticles of Nguyen. Thus one skilled in the art would not consider encapsulating the pharmaceutically active RNAi molecules of Stillman. Stillman does not set out to improve the delivery of chemotherapeutic agents to arrive at more effective treatments but instead focuses on RNAi molecules. The benefits of the claimed invention could not have been expected or predicted. There is no teaching or suggestion that Stillman administered a low dose, about 1/5 to 1/50 of a clinical dose.”
	In response to applicants’ arguments, the rejection is not directed to encapsulating the RNAi molecules but instead encapsulating doxorubicin. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the block copolymer of Nguyen et al. to safely and effectively deliver anticancer drugs, such as doxorubicin to systems.  Since Stillman is administering doxorubicin to chemotherapy resistant patients, it would have been obvious to encapsulate with the nanoparticles of Nguyen which allow for high loading content, excellent stability, and sustained release pattern.  In addition, Nguyen uses the block copolymer nanoparticles to encapsulate doxorubicin to treat human cervical cancer cells.  The only difference is these cells are not deemed resistant to radiation therapy.  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a 2 a day.  Stillman teaches administering 3mg/kg over 3 days, i.e., 1 mg/kg per day.  
	Thus this rejection is maintained.

16.	Applicants argued, “The claims of Application No. 15/027791 are not directed to treatment of treatment resistant cancer.” 
	In response to applicants’ arguments, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction).  Thus the two are not patentably distinct. 


Conclusion
17.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
18.	No claims are allowed at this time.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615